76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin HENDERSON JONES, Plaintiff-Appellant,v.D.R. GUILLORY;  Jarvis;  Moore;  Kelly;  Layton T. Lester;Carragela;  Townsend;  Henry Dixon, Sgt.;  RonaldW. Angelone;  J. Gilmore;  George Allen,Defendants-Appellees.
No. 95-7641.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, Chief District Judge.  (CA-95-711-AM)
Benjamin Henderson Jones, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Benjamin Jones appeals from a district court order dismissing his complaint without prejudice for failure to amend or particularize.   We dismiss.


2
Because the complaint may be saved by amendment, the appeal of the order dismissing it is interlocutory and we are without jurisdiction to consider it.  Domino Sugar Corp v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).   Therefore, we dismiss the appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.